Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 14-33 are pending in the application. Claims 14-33 are rejected. 

Response to Amendment / Argument
Rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these rejections will not be addressed. 
On page 7 of the response, Applicant addresses the rejection of claims under 35 USC 103 based on the amendment to claim 14. Applicant refers to a lack of a non-pyrophoric reducing agent. This issue was addressed in the rejection. See the paragraph bridging pages 5 and 6 of the action dated July 28th, 2022. Applicant’s newly added limitation is directed to the nested product-by-process within the method of claim 14. 
On page 8 of the response, Applicant requests that the Office reconsider the rejection and hold the rejection in abeyance. Since the claims of the patent still overlap with the instant claims, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2018/0280568 A1 by Guelcher et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches the following general method on page 32:

    PNG
    media_image1.png
    312
    719
    media_image1.png
    Greyscale

The prior art teaches making a biodegradable scaffold by reacting a thioketal having at least two hydroxyl terminal groups with a prepolymer and a ceramic where said materials would be generic to the instantly claimed reactants. Furthermore, the prior art teaches the use of a catalyst as required by claim 17.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art method noted above is generic to reactants claimed but does not explicitly state that the prepolymer is an isocyanate as instantly claimed or that the ceramic is a “reinforcement material”. Furthermore, the prior art teaches making the hydroxyl-terminated thioketal diol by a method that is not identical to that recited in instant claim 14.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the method of making the hydroxyl-terminated thioketal diol, it is noted that instant claim 14 recites “wherein the hydroxyl-terminated thioketal diol is prepared by” a particular step rather than an active method step. Accordingly, the instant claims appear to be a method involved a reactant that is defined as a product-by-process. As noted in MPEP 2113: ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)’. If Applicant intends for claim 14 to require the step involving the non-pyrophoric reducing agent, it is suggested that Applicant rewrite the claim with an active method step. Since there does not appear to be any structural difference between the material as defined by the instant product-by-process and the material taught by the prior art, the instant claims are deemed to embrace the material of the prior art.
	Regarding the identity of the reactants, the prior art teaches the following structures in Figure 14A:

    PNG
    media_image2.png
    392
    839
    media_image2.png
    Greyscale

The prior art teaches the use of a prepolymer having isocyanate groups where the reaction with hydroxyl containing moieties would result in a polyurethane as required by claim 14. Regarding instant claim 15, the step of Figure 14A would read on the steps instantly recited where a diol and an isocyanate are mixed in a first step to form a prepolymer and then the prepolymer is mixed with the ceramic. Regarding instant claim 16, the prepolymer above contains branching such that a person having ordinary skill in the art would expect crosslinking to occur. Furthermore, the prior art teaches the use of cross-linked networks on page 2, paragraph [0013]. Regarding the limitation of a reinforcement material, the prior art teaches the following examples of ceramic materials on page 32:

    PNG
    media_image3.png
    104
    718
    media_image3.png
    Greyscale

Accordingly, the prior art teaches the use of materials that are embraced by instant claim 19 as reinforcement materials. If Applicant takes the position that “a lysine diisocyanate” would exclude the reactant above since it contains three isocyanate groups on a lysine backbone, the prior art teaches the alternate use of polyisocyanates in paragraph [0018] (page 2) including a lysine methyl ester diisocyanate.
	Regarding instant claim 18, the prior art teaches the use of an amine catalyst in claim 31.
	Regarding instant claim 20, the prior art teaches the presence of components to deliver on pages 15 and 16 (paragraph [0153]-[0160]) including where the components are on the surface of the composite (paragraph [0160] that would involve addition a component to the composite. Furthermore, the prior art teaches the use of bioactive agents including antibiotics in paragraph [0156].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,013,831. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite overlapping methods relative to the instant claims. Claim 1 of the patent recites a method of making a hydroxyl-terminated thioketal diol, which is the product-by-process step of instant claim 14. Dependent claim 9 of the patent recites reacting the diol with an isocyanate to form a biodegradable matrix, which reads on the active step of instant claim 14 and dependent claim 11 of the patent recites that the isocyanate can be lysine diisocyanate as instantly claimed. Regarding instant claims 15, 16, 17, 18, 19 and 20, claims 14, 15, 16, 17, 18 and 19 of the patent recite analogous steps or limitations. Regarding instant claim 21, the same rationale above would apply since claim 21 recites the product-by-process step of instant claim 14 except in active form. Regarding instant claims 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, claims 2, 3, 1, 4, 5, 6, 7, 8, 9, 10, 11 and 12, respectively, of the patent recite analogous steps or limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626